Citation Nr: 0621422	
Decision Date: 07/20/06    Archive Date: 08/02/06

DOCKET NO.  93-00 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for diplopia.  

2.  Entitlement to an initial compensable rating for the 
residuals of a left inguinal hernia repair, with small cord 
lipoma.  

3.  Entitlement to an initial compensable rating for 
bilateral pterygium.  

4.  Entitlement to an initial rating in excess of 10 percent 
for blepharitis and conjunctivitis, with trichiasis.   

5.  Entitlement to an initial rating in excess of 20 percent 
for degenerative disc disease of the cervical spine.  

6.  Entitlement to an increased rating for degenerative joint 
disease of the lumbosacral spine, with spondylolisthesis, 
currently rated as 20 percent disabling.   

REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The appellant served on active duty from September 1959 to 
September 1990.

This appeal involves three separate rating decisions.  In the 
first rating action in January 1991, the Department of 
Veterans Affairs (VA) Regional Office (RO) located in 
Nashville, Tennessee, granted the appellant's claims for 
service connection for the following: (1) a left inguinal 
hernia repair, with small cord lipoma, (2) bilateral 
pterygium, (3) blepharitis and conjunctivitis, with 
trichiasis, and (4) degenerative joint disease of the 
lumbosacral spine, with spondylolisthesis.  At that time, the 
RO assigned noncompensable ratings for the hernia repair, 
pterygium, and degenerative joint disease of the lumbosacral 
spine, and a 10 percent rating for the blepharitis and 
conjunctivitis, with trichiasis.  In a June 1992 rating 
action, the RO increased the disability rating for the 
appellant's service-connected arthritis of the lumbosacral 
spine from noncompensable to 10 percent disabling.  By a 
February 1996 decision, the Board of Veterans' Appeals 
(Board) denied the appellant's claims for a compensable 
rating for bilateral pterygium and for an 


increased rating for degenerative joint disease of the 
lumbosacral spine, and remanded his claim for a compensable 
rating for the residuals of a hernia repair.

In December 1997, a Joint Motion for Remand (Joint Motion) 
was filed with the United States Court of Appeals for 
Veterans Claims (Court), requesting that the issue of a 
compensable rating for bilateral pterygium be remanded for 
additional development.  In the Joint Motion, the parties 
further agreed that the Board should have also addressed the 
disabling affects of the appellant's service-connected 
blepharitis and conjunctivitis, with trichiasis.  In a 
December 1997 Order, the Court granted the Joint Motion and 
remanded the case to the Board for readjudication.  In 
accordance with the Court's Order, in July 1998, the Board 
remanded the two issues to the RO for a VA examination by an 
ophthalmologist.  VA examinations were conducted in December 
1999 and August 2002.

In the second rating action, the RO, by a December 1998 
rating decision, granted service connection for degenerative 
disc disease of the cervical spine and assigned an initial 
rating of 10 percent.  The RO also increased the rating for 
the appellant's service-connected degenerative joint disease 
of the lumbosacral spine to 20 percent disabling.  In March 
1999, the appellant filed a Notice of Disagreement to the 10 
and 20 percent ratings.  By a December 2002 decision, the 
Board remanded the claims for increased ratings for 
degenerative disc disease of the cervical spine, and 
degenerative joint disease of the lumbosacral spine, to the 
RO for the issuance of a Statement of the Case (SOC).  See 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  As per 
the Board's December 2002 decision, in January 2003, the RO 
issued an SOC to the appellant regarding the aforementioned 
issues.  In February 2003, the appellant filed a substantive 
appeal (VA Form 9) with respect to both issues.

In the third rating action, the RO, by a March 1999 rating 
decision, denied service connection for diplopia.  The 
appellant subsequently perfected an appeal of the denial of 
service connection.

By a June 2004 action, the Board remanded this case for 
additional development.  In a September 2005 rating action, 
the RO increased the disability rating for the appellant's 
service-connected degenerative disc disease of the cervical 
spine from 10 percent to 20 percent disabling.    

In the June 2004 remand decision, the Board noted that in 
August 2003, a hearing was conducted at the RO before the 
Board.  At that time, the appellant's representative raised 
the issue of entitlement to service connection for a 
gastrointestinal disorder, secondary to medication prescribed 
for the appellant's service-connected low back disability.  
The Board indicated that the aforementioned issue had not 
been developed for appellate consideration and referred the 
issue to the RO for appropriate action.  However, there is no 
evidence of record showing that the RO subsequently 
adjudicated the appellant's claim for service connection for 
a gastrointestinal disorder, secondary to medication 
prescribed for the appellant's service-connected low back 
disability.  Thus, this issue is once again referred to the 
RO for appropriate action.

During the pendency of the appeal, the appellant moved to the 
state of Virginia.  In September 2002, the RO in Nashville 
permanently transferred the appellant's claims file to the 
VARO in Roanoke, Virginia.

The Board notes that additional evidence was forwarded to the 
Board in December 2005 after the appellant's case was 
certified on appeal.  See 38 C.F.R. §§ 19.37, 20.1304 (2005).  
The evidence was comprised of copies of private medical 
records, from September 2000 to September 2004, which pertain 
to the appellant's claims for increased ratings for his 
service-connected neck and low back disabilities and are 
duplicative of records which were already on file and 
previously considered, and VA Medical (VAMC) outpatient 
treatment records, dated in January 2005, which pertain to 
the appellant's claims for increased ratings for his service-
connected bilateral pterygium, and blepharitis and 
conjunctivitis, with trichiasis.  By a June 2006 statement, 
the appellant's accredited representative related that he was 
waiving the right to have this additional evidence reviewed 
by the agency of original jurisdiction in accord with 38 
C.F.R. § 20.1304.  




FINDINGS OF FACT

1.  The appellant's currently diagnosed diplopia is related 
to his period of active military service.  

2.  The appellant's postoperative residuals of a left 
inguinal hernia repair are manifested by mild numbness and 
itching and a well-healed scar, with no evidence of 
recurrence of the hernia.     

3.  The service-connected bilateral pterygium is not 
productive of loss of vision. 

4.  There is no objective medical evidence of any chronic 
trachomatous conjunctivitis or impaired visual acuity due to 
the service-connected blepharitis and conjunctivitis, with 
trichiasis.   

5.  The appellant's service-connected neck disability, 
characterized as degenerative disc disease of the cervical 
spine, is productive of no more than moderate limitation of 
motion, with no evidence of severe intervertebral disc 
syndrome.   

6.  The appellant's service-connected neck disability, 
characterized as degenerative disc disease of the cervical 
spine, is not shown to be productive of limitation of forward 
flexion of the cervical spine to 15 degrees or less; the 
appellant does not have ankylosis in the cervical spine.  

7.  The appellant's service-connected low back disability, 
characterized as degenerative joint disease of the 
lumbosacral spine, with spondylolisthesis, is productive of 
no more than moderate limitation of motion, with no evidence 
of either severe intervertebral disc syndrome or severe 
lumbosacral strain.

8.  The appellant's service-connected low back disability, 
characterized as degenerative joint disease of the 
lumbosacral spine, with spondylolisthesis, is not shown to be 
productive of limitation of forward flexion of the 
thoracolumbar spine 


to 30 degrees or less; the appellant does not have ankylosis 
in the thoracolumbar spine.


CONCLUSIONS OF LAW

1.  Diplopia was incurred in active duty service.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.385 (2005).   

2.  The criteria for an initial compensable evaluation for 
the residuals of a left inguinal hernia repair, with small 
cord lipoma, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7338 
(2005).

3.  The criteria for an initial compensable evaluation for 
bilateral pterygium have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.84a, Diagnostic Code 
6034 (2005).

4.  The criteria for a scheduler evaluation in excess of 10 
percent for blepharitis and conjunctivitis, with trichiasis, 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.84a, Diagnostic Code 6018 (2005).

5.  The criteria for a scheduler evaluation in excess of 20 
percent for degenerative disc disease of the cervical spine 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 
5290, 5293 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5235 - 5243 
(2005).          

6.  The criteria for a scheduler evaluation in excess of 20 
percent for degenerative joint disease of the lumbosacral 
spine, with spondylolisthesis, have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5292, 5293 
(2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 
38 C.F.R. § 4.71a, Diagnostic Codes 5235 - 5243 (2005).     



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005).  
Regulations implementing the VCAA are applicable to the 
appellant's claims.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2005). 

In regard to VA's duty to notify, by a June 2004 decision, 
the Board remanded this case.  At that time, the Board stated 
that a review of the claims file did not reveal that the 
appellant had been advised of the changes brought about by 
the VCAA regulations.  Specifically, the appellant had not 
been sent any VCAA-type notice that related directly to the 
issues on appeal.  Additionally, he had not been informed as 
to what evidence he was to submit and what evidence VA would 
obtain.  Thus, the Board remanded the appellant's claims to 
ensure full and complete compliance with the enhanced duty to 
notify and duty to assist provisions of the VCAA.       

The RO sent the appellant a letter in June 2004 in which he 
was notified of the types of evidence he needed to submit, 
and the development the VA would undertake.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The letter 
specifically informed the appellant what was needed from him 
and what VA would obtain on his behalf.  Id.  For example, 
the letter told him that VA would help obtain medical 
records, employment records, or records from other Federal 
agencies.  The appellant was informed that he was responsible 
for providing sufficient information to VA so records could 
be requested.  In addition, the Board observes that the 
September 2005 supplemental statement of the case provided 
the appellant with the text of the relevant portions of the 
VCAA, as well as the implementing regulations.  Therefore, in 
light of the above, the Board finds that the VA's duty to 
notify has been fully satisfied, and that any defect with 
respect to the VCAA notice requirement in this case was 
harmless error.  Simply put, in this case, the claimant was 
provided every opportunity to submit evidence.  He was also 
provided with notice of the requirements pertinent to his 
service connection and increased rating claims.  The 
appellant was further provided notice of what evidence he 
needed to submit, and notice of what evidence VA would secure 
on his behalf.  He was given ample time to respond.

In the present case, the Board notes that it was not until 
after the original rating actions on appeal were promulgated 
did the RO provide notice to the appellant regarding the duty 
to notify him of the evidence he must provide, and the 
evidence that VA would obtain on his behalf.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  Nevertheless, the 
Board observes that in regard to the issues on appeal, there 
is no indication that there is additional evidence that has 
not been obtained and that would be pertinent to the present 
claims.  In addition, the appellant has been afforded the 
opportunity to present evidence and argument in support of 
the claims, including at a hearing before the Board.  
Quartuccio, 16 Vet. App. at 183, 187.  Moreover, the 
appellant has also been notified of the applicable laws and 
regulations that set forth the criteria for the service 
connection and increased rating claims.  The discussions in 
the statement of the case and the supplemental statement of 
the case have further informed the appellant of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  

Hence, not withstanding Pelegrini, to allow the appeal to 
continue would not be prejudicial error to the claimant.  
Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran [appellant] 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, No. 03-7072 
(Fed. Cir. Jan. 7, 2004).   

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 C.F.R. 
§ 3.159(c).  The duty to assist includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  In this regard, 
the Board notes that in February 1995, June 1995, July 1995, 
September 1998, May 1999, November 1999, December 1999, 
August 2002, September 2004, January 2005, and February 2005, 
the appellant underwent a VA examination which were pertinent 
to his service connection and increased rating claims.  The 
Board further observes that in this case, there is no 
outstanding evidence to be obtained, either by VA or the 
appellant.  The RO has obtained all relevant VA and private 
medical records identified by the appellant.  Consequently, 
given the standard of the new regulation, the Board finds 
that VA did not have a duty to assist that was unmet.  The 
Board also finds, in light of the above, that the facts 
relevant to this appeal have been fully developed and there 
is no further action to be undertaken to comply with the 
provisions of the regulations implementing the VCAA.  
Therefore, the appellant will not be prejudiced as a result 
of the Board proceeding to the merits of the claims.  See 
Barnard v. Brown, 4 Vet. App. 384, 392-94 (1993).     

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the appellant, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  
In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with the VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See also Mayfield v. 
Nicholson, 19 Vet App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. April 5, 2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

II.  Service Connection Claim

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Direct service connection 
requires a finding that there is a current disability that 
has a definite relationship with an injury or disease or some 
other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  See Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).  In such instances, a grant of service connection is 
warranted only when "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  38 C.F.R. § 3.303(d).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when (1) a chronic 
disease manifests itself and is identified as such in 
service, or within the presumptive period under 38 C.F.R. § 
3.307, and the veteran presently has the same condition; or 
(2) a disease manifests itself during service, or during the 
presumptive period, but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).    

Veterans are presumed to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted on entrance into 
service, unless clear and unmistakable evidence demonstrates 
that the injury or disease in question existed prior thereto 
and was not aggravated thereby. 38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).

A preexisting injury or disease will be considered to have 
been aggravated by active military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153 
(2002); 38 C.F.R. § 3.306 (2005).  That presumption can be 
rebutted by clear and unmistakable evidence demonstrating 
that the increase in severity was due to the natural progress 
of the disorder.  38 C.F.R. § 3.306(b) (2005).

In this case, the evidence of record shows that the appellant 
currently has diplopia.  In the appellant's June 1995, 
September 1998, December 1999, August 2002, and January 2005 
VA examinations, he was diagnosed with diplopia.  The 
appellant maintains that he currently experiences diplopia 
that is related to his period of military service.  
Specifically, in the appellant's August 2003 Travel Board 
hearing, the appellant testified that in the 1980's, he 
started to experience diplopia and 


sought treatment.  The appellant contended that after his 
discharge, he continued to experience diplopia.   

The appellant's service medical records show that in January 
1989, the appellant underwent a follow-up examination for his 
chronic blepharitis.  At that time, the appellant's chief 
complaints included tearing, photophobia, and double vision.  
The diagnosis was chronic blepharitis and conjunctivitis, 
with trichiasis.  According to the records, in November 1989, 
the appellant underwent another follow-up examination for his 
chronic blepharitis and trichiasis.  At that time, he 
complained of inverted eyelashes and occasional double vision 
of his left eye.  The assessment was chronic blepharitis.  
The records further reflect that in February 1990, the 
appellant underwent an additional follow-up examination for 
his blepharitis.  At that time, his complaints included 
double vision.  The diagnosis was chronic blepharitis.  The 
records also show that in July 1990, the appellant underwent 
a separation examination.  At that time, in response to the 
question as to whether the appellant had ever had or if he 
currently had eye trouble, the appellant responded "yes."  
The appellant noted that he had chronic blepharitis, double 
vision, trichiasis, and pterygium.  The examiner diagnosed 
the appellant with chronic bilateral blepharitis/trichiasis 
and pterygium in both eyes.

In light of the above, although the appellant was treated 
numerous times during service for complaints of double 
vision, no specific diagnosis of diplopia was provided.  
Rather, on the occasions when the appellant was treated for 
complaints of double vision, he was diagnosed with bilateral 
pterygium and/or blepharitis and conjunctivitis, with 
trichiasis, and he was subsequently granted service 
connection for those eye disorders.  Nevertheless, the Board 
notes that diplopia is synonymous with double vision.  See 
Stedman's Medical Dictionary (26th Ed. 1995).  Thus, given 
the appellant's in-service treatment for double vision, the 
Board finds that the appellant had diplopia while he was in 
the military.

Under the benefit-of-the-doubt rule embodied in 38 U.S.C.A. 
§ 5107(b), in order for a claimant to prevail, there need not 
be a preponderance of the evidence in the veteran's favor, 
but only an approximate balance of the positive and negative 
evidence.  In other words, the preponderance of the evidence 
must be against the claim for the benefit to be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  In this 
case, the Board recognizes that the examiner from the 
appellant's January 2005 VA examination diagnosed the 
appellant with right hypertropia, with intermittent 
noncomitant diplopia, and opined that the appellant's right 
hypertropia and diplopia were "something he ha[d] probably 
had all of his life, but ha[d] decompensated with age."  
However, to the extent that the examiner stated that the 
appellant had diplopia since birth, the Board notes that no 
eye disorder or defect was noted at the appellant's entry 
examination in August 1959.  In fact, in the August 1959 
entrance examination report, the appellant's eyes, 
"ophthalmoscopic," pupils, and ocular motility, were all 
clinically evaluated as "normal."  Consequently, the 
appellant is presumed to have been in sound condition at 
entry.  As stated above, to overcome this presumption of 
soundness, there must be clear and unmistakable evidence that 
disability preexisted military service and clear and 
unmistakable evidence that it was not aggravated by service.  
Although the Board finds that there is evidence of 
preexisting disability and no aggravation, such evidence is 
not clear and unmistakable, especially given the negative 
entry examination report.  Thus, the appellant is found to 
have been sound at service entrance.

In August 2002, the appellant underwent a VA examination.  At 
that time, the examiner noted that according to the 
appellant, while he was in the military in the early 1960's, 
he got a "sliver of metal" over his right eye.  The 
examiner stated that at present, the appellant had complaints 
of double vision.  Following the physical examination, the 
examiner diagnosed the appellant with diplopia which was 
likely secondary to a right superior oblique palsy, perhaps 
caused by a IVth cranial nerve palsy.  The examiner opined 
that the appellant's cranial nerve palsy was not likely to be 
service-connected unless an etiological neurological work-up 
indicated that there was "a service connection involved."  
Thus, to the extent that the examiner opined that the 
appellant's diplopia was not related to his period of 
military service, the Board notes that the examiner did not 
cite to any specific medical evidence which would support his 
conclusion.  In this regard, the examiner did not address the 
appellant's in-service complaints of double vision and, as 
such, he failed to 


address the pertinent question of whether the appellant's 
currently diagnosed diplopia is related to his in-service 
complaints of double vision.  

The Board further observes that in September 1998, a VA 
examination was conducted.  At that time, the examiner stated 
that the appellant had complaints of double vision which had 
increased in severity over the last eight years.  The 
examiner also noted that according to the appellant, while he 
was in the military approximately 35 years ago, a metallic 
foreign body got into his right eye.  Following the physical 
examination, the examiner diagnosed the appellant with 
diplopia which appeared to be caused by an over action of the 
right inferior oblique, but Maddox Rod testing confounded the 
diagnosis.  The examiner stated that he had consulted with a 
VA strabismologist to determine the etiology and appropriate 
treatment plan.  In a February 1999 addendum to the September 
1998 VA examination report, the examiner from the appellant's 
September 1998 VA examination indicated that he had reviewed 
the appellant's claims file at the time of the September 1998 
VA examination.  The examiner also noted that VAMC outpatient 
treatment records revealed that the appellant was seen by the 
VA strabismus specialist in November 1998 and January 1999 
and that his assessment was that the appellant had an 
incomitant vertical diplopia with a prior history of trauma.  
In this regard, the Board notes that VAMC outpatient 
treatment records show that in November 1998, the appellant 
was seen by the strabismologist referenced above.  The Board 
also observes that although the strabismologist stated that 
the appellant had no history of trauma, following the 
physical examination, the diagnosis was incomitant vertical 
diplopia with prior trauma.      

In this case, the appellant's service medical records are 
negative for any complaints or findings of an eye injury, to 
include any incident where a metallic foreign body got into 
his right eye.  In the appellant's August 2003 Travel Board 
hearing, the appellant stated that at the time of his claimed 
in-service right eye injury, he did not seek medical 
treatment.  The appellant also reported that he did not know 
if his claimed in-service right eye injury was the cause of 
his diplopia.  However, the 


appellant testified that it was not his contention that his 
diplopia was caused by his claimed in-service eye injury.  
Rather, the appellant maintained that he developed double 
vision during service and that he continued to experience 
diplopia after his discharge.   

Under 38 C.F.R. § 3.303(b), no medical opinion is needed to 
connect the appellant's currently diagnosed diplopia with 
disease or injury incurred during service.  The appellant's 
service medical records show that the appellant received 
treatment for diplopia (double vision) in 1989 and 1990.  
Moreover, at the time of the appellant's separation 
examination in July 1990, he noted that he had double vision.  
Subsequent manifestations are attributed to service unless 
due to intercurrent injury, which there is no evidence of 
here.  The appellant has asserted that he has had diplopia 
since his in-service treatment for double vision, thus 
providing continuity of related symptomatology.  38 C.F.R. 
§ 3.303(b).  Therefore, regardless of whether or not the 
appellant injured his right eye during service, the fact 
remains that he had diplopia while he was in the military and 
he currently has diplopia.  The evidence is, at the very 
least, in equipoise regarding the appellant's claim.  In such 
a case, the benefit of the doubt has to be considered, as 
there is an approximate balance of positive and negative 
evidence regarding the merits of this issue.  See Gilbert, 1 
Vet. App. at 55.  With reasonable doubt resolved in the 
appellant's favor, entitlement to service connection for 
diplopia is warranted.      

III.  Increased Rating Claims

Disability ratings are determined by the application of VA's 
SCHEDULE FOR RATING DISABILITIES (Rating Schedule) codified 
in 38 C.F.R. Part 4 (2005), which is based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Pertinent regulations do not require that 
all cases show all findings specified by the Rating Schedule, 
but that findings sufficient to identify the disease and the 
resulting disability and above all, coordination of the 
rating with the impairment of function will be expected in 
all cases.  38 C.F.R. § 4.21 (2005).   



A.  Hernia

Factual Background

By a January 1991 rating action, the RO granted the 
appellant's claim of entitlement to service connection for 
the residuals of a left inguinal hernia repair, with small 
cord lipoma.  At that time, the RO assigned a noncompensable 
disability rating under Diagnostic Code 7338, effective from 
October 1, 1990, for the appellant's service-connected 
residuals of a left inguinal hernia repair.     

In February 1995, the appellant underwent a VA examination.  
At that time, he stated that in regard to the site of his 
left inguinal hernia repair, he had constant itching in that 
area since his operation.  Upon physical examination, there 
were no hernias and there was a scar consistent with an old 
herniorrhaphy.  The diagnosis was history of itching over the 
left inguinal hernia site.  

A VA examination was conducted in July 1995.  At that time, 
it was noted that the appellant's medical history included a 
left inguinal herniorrhaphy in 1985.  The physical 
examination showed that the appellant's abdomen was soft, 
without masses palpable.  There was a scar measuring 10 
centimeters in the left groin which was secondary to the left 
inguinal hernia repair.  There was no recurrence.  No 
diagnosis was provided.  

In May 1999, the appellant underwent a VA examination.  In 
the May 1999 VA examination report, the examining physician 
stated that the appellant had had a repair of the left 
inguinal hernia in August 1985 and that since that time, he 
had been complaining of numbness and itching of the skin in 
the left groin, going into the scrotum and into the thigh 
laterally.  The numbness and itching were almost always 
constant and were aggravated intermittently.  Upon physical 
examination, the appellant's abdomen was soft, without masses 
palpable.  There was a nine centimeter, well healed scar in 
the left groin, slightly oblique at the level of the internal 
ring.  There was no recurrence of the inguinal hernia, and 
the cord was palpable with minimal tenderness.  There was a 
wide direct inguinal ring, but no hernia.  There was numbness 
over the area of the groin, but not complete anesthesia to 
pin prick or pinching.  The diagnosis was numbness of the 
left groin following repair of the left inguinal hernia in 
1985.       

In August 2003, a hearing was conducted at the RO before the 
Board.  At that time, the appellant stated that he had 
chronic itching and numbness in the area of his hernia 
repair.  He also noted that in regard to his scar from his 
herniorrhaphy, it felt tight.      

A VA examination was conducted in February 2005.  At that 
time, the examining physician stated that in 1985, the 
appellant underwent a repair of a left inguinal hernia.  The 
examiner indicated that at present, the appellant had 
subjective complaints of some minimal decreased sensation in 
the area just below and lateral to the hernia repair site.  
He also had occasional itching in that area.  The physical 
examination showed that there was a well healed hernia repair 
site in the left inguinal region, three to four centimeters 
above the inguinal ligament.  There was some decreased touch 
sensation in the area, as noted by the appellant.  The hernia 
itself was well healed.  There was no evidence of recurrence 
and no cough impulse was felt.  The external inguinal ring 
appeared small.  The hernia appeared to have been adequately 
repaired, without evidence of recurrence.  According to the 
examiner, the appellant's complaints were very mild and 
related to the decreased touch sensation and occasional 
itching below the hernial scar.  The examiner noted that that 
would not seem to account for any disability.  The examiner 
stated that the appellant "ha[d] had and would have no 
restrictions on his activity, related to the hernia repair."  
No diagnosis was provided.       

Analysis

As previously stated, by a January 1991 rating action, the RO 
granted the appellant's claim of entitlement to service 
connection for the residuals of a left inguinal hernia 
repair, with small cord lipoma.  At that time, the RO 
assigned a noncompensable disability rating, effective from 
October 1, 1990, for the appellant's service-connected 
hernia.  As the appellant has taken issue with the initial 
rating assigned following the grant of service connection, 
separate ratings may be assigned for separate periods of time 
based on the facts found-a practice known as "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119, 126-27 
(1999).  Thus, the Board must evaluate the relevant evidence 
since October 1, 1990.  

The appellant's residuals of a left inguinal hernia repair, 
with small cord lipoma, are evaluated pursuant to 38 C.F.R. § 
4.114, Diagnostic Code 7338, which provides that a 
noncompensable rating is assigned where the hernia is small, 
reducible, or without true hernia protrusion, or not operated 
but remedial.  A 10 percent evaluation will be assigned where 
it is postoperative recurrent, readily reducible and well 
supported by truss or belt.  A 30 percent evaluation will be 
assigned where it is small, postoperative recurrent or 
unoperated irremediable, not well supported by truss, or not 
readily reducible.  A 60 percent evaluation will be assigned 
where it is large, postoperative, recurrent, not well 
supported under ordinary conditions and not readily reducible 
when considered inoperable.  38 C.F.R. § 4.114, Diagnostic 
Code 7338 (2005).     

In this case, the appellant maintains that his current rating 
is not high enough in light of the disability that his 
service-connected residuals of a left inguinal hernia repair 
cause him.  The appellant states that he has chronic itching 
and numbness in the area of his hernia repair.  In this 
regard, lay statements are considered to be competent 
evidence when describing symptoms of a disease or disability 
or an event.  However, symptoms must be viewed in conjunction 
with the objective medical evidence of record.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).   

Based upon a review of the evidence of record, the Board 
finds that a compensable rating for the residuals of a left 
inguinal hernia repair, with small cord lipoma, is not 
warranted.  The appellant has undergone VA examination four 
times during the course of the appeal.  See examination 
reports dated in February 1995, July 1995, May 1999, and 
February 2005.  The results of each are similar.  The 
appellant underwent a left inguinal hernia repair in 1985.  
Since that time, he has experienced numbness and itching at 
the hernia repair site.  In the February 1995 VA examination 
report, the diagnosis was history of itching over the left 
inguinal hernia site.  In the May 1999 VA examination report, 
the diagnosis was numbness of the left groin following repair 
of the left inguinal hernia in 1985.        

The examinations have confirmed that there have been no 
recurrent inguinal hernia noted at any time; thus, he has not 
been required to use belts or trusses to contain recurring 
inguinal hernias.  The Board observes that the appellant has 
not alleged such recurrence.  Therefore, there is no evidence 
of a postoperative recurrent, readily reducible hernia on the 
left, well supported by a truss or belt.  Accordingly, the 
Board finds that there is no basis on which to grant a 
compensable evaluation under Diagnostic Code 7338 for the 
appellant's service-connected residuals of a left inguinal 
hernia repair, with small cord lipoma.   

Separate disability evaluations are available for scars that 
are poorly nourished, with repeated ulceration; are tender 
and painful on objective demonstration; or cause any 
limitation of function.  See Esteban v. Brown, 6 Vet. App. 
259, 261-62 (1994) (holding that evaluations for distinct 
disabilities resulting from the same injury could be combined 
so long as the symptomatology for one condition was not 
"duplicative of or overlapping with the symptomatology" of 
the other condition); 38 C.F.R. § 4.118, Diagnostic Codes 
7800, 7803, 7804, 7805 (2002); see also 38 C.F.R. § 4.118, 
Diagnostic Codes 7800, 7801, 7802, 7803, 7804, 7805) (2004) 
(the amended rating criteria for scars, effective from August 
30, 2002).  In this case, there is no evidence that the 
appellant is entitled to a separate disability rating for the 
scar on his left groin.  The aforementioned VA examination 
reports have consistently indicated that the scar in the left 
groin is well healed.  While it has been noted that there was 
a history of itching over the area of the left groin scar, 
there has been no indication that the scar was painful.  In 
addition, in the February 2005 VA examination report, the 
examiner stated that the appellant had not had any 
restrictions on his activity related to the hernia repair.  
Accordingly, the preponderance of the evidence is against the 
award of a separate disability rating for the scar in the 
appellant's left groin.  

The Board has also considered the finding of numbness at the 
hernia repair site, but notes that a separate rating pursuant 
to the criteria regarding inguinal neurological disability is 
also not warranted.  In this regard, the Board observes that 
mild or moderate paralysis, neuritis or neuralgia of the 
ilio-inguinal nerve warrants a noncompensable evaluation.  
Severe to complete paralysis, neuritis, or neuralgia of the 
ilio-inguinal nerve warrants a 10 percent evaluation.  38 
C.F.R. § 4.124a, Diagnostic Codes 8530, 8630, 8730 (2005).  
In this case, the appellant has been noted to have numbness 
of the left groin following repair of the left inguinal 
hernia.  In the February 2005 VA examination report, the 
examiner noted that the appellant's complaints related to the 
decreased touch sensation of the left groin were very mild.  
Under the diagnostic codes noted above, mild symptoms of 
nerve injury warrant no more than a noncompensable 
evaluation.  Accordingly, the preponderance of the evidence 
is against the award of a separate disability rating for any 
inguinal neurological disability.  

In light of the above, the Board finds that the 
noncompensable evaluation in effect for the appellant's 
service-connected residuals of a left inguinal hernia repair, 
with small cord lipoma, is appropriate, and entitlement to an 
initial compensable evaluation for residuals of a left 
inguinal hernia repair is not warranted.  The noncompensable 
disability evaluation is the highest rating warranted for the 
appeal period.  See Fenderson, 12 Vet. App. at 119.      

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, since the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine does not apply.  Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).     

B.  Pterygium, and Blepharitis and Conjunctivitis, with 
Trichiasis

By a January 1991 rating action, the RO granted the 
appellant's claims of entitlement to service connection for 
bilateral pterygium, and entitlement to service connection 
for blepharitis and conjunctivitis, with trichiasis.  At that 
time, the RO assigned a zero percent disabling rating under 
Diagnostic Code 6034, effective from October 1, 1990, for the 
appellant's service-connected bilateral pterygium.  In 
addition, the RO assigned a 10 percent disability rating 
under Diagnostic Code 6099-6018, effective from October 1, 
1990, for the appellant's service-connected blepharitis and 
conjunctivitis.  As the appellant has taken issue with the 
initial ratings assigned following the grant of service 
connection, separate ratings may be assigned for separate 
periods of time based on the facts found.  See Fenderson, 12 
Vet. App. at 119, 126-27.  Thus, the Board must evaluate the 
relevant evidence since October 1990.  

In February 1995, the appellant underwent a VA examination.  
In regard to the appellant's eyes, there were bilateral 
pterygiums which did not extend so that they obscured the 
iris or the pupil.  Vision on the right was 20/25; the left 
was 20/40.  The diagnosis was bilateral pterygium.  

A VA examination was conducted in June 1995.  At that time, 
the appellant stated that he was using ointments for his 
blepharitis.  He reported multiple episodes of ingrown lashes 
which had been removed.  Vision in both eyes was corrected to 
20/20.  There were no visual field defects.  Slit lamp 
examination revealed that the appellant had trichiasis, as 
well as mild blepharitis.  The cornea had a pterygium nasally 
on the right eye, and a pterygia both nasally and temporally 
on the left eye.  The conjunctiva was moderately injected.  
The diagnoses were dry eye syndrome; pterygia in both eyes; 
right hyperphoria at least partially correctable with prism; 
trichiasis in both eyes; blepharitis in both eyes; and 
chorioretinal scars on the left eye.  

In September 1998, the appellant underwent a VA examination.  
At that time, vision in both eyes was corrected to 20/20.  
Visual fields were full to finger counting and confrontation 
vision fields, bilaterally.  Upon slit lamp examination, a 
small amount of trichiasis was noted on the right lower lid, 
approximately five lashes were turned in towards the cornea.  
Corneas revealed pterygia, nasal right eye of 1 millimeter, 
nasal left eye of 1.5 millimeters, and temporal left eye of 1 
millimeter.  The corneas were otherwise clear centrally 
without any staining.  Anterior chambers were deep and quiet 
in both eyes, and the lenses were clear without opacity in 
both eyes.  The diagnoses were the following: (1) trichiasis 
which was greatly improved since cryotherapy in 1995, (2) 
pterygia in both eyes which were mild and not affecting his 
vision or his ability to work, and (3) history of blepharitis 
with minimal signs upon current examination.  The examiner 
noted that although the appellant still had a minor problem 
with his trichiasis, it was his opinion that that should not 
affect the appellant's ability to work except when medical 
care was necessary to epilate the lashes.  The examiner 
further opined that the appellant's blepharitis should have 
no affect on his ability to work.       

A VA examination was conducted in December 1999.  At that 
time, the appellant stated that occasionally, his eyes were 
scratchy and irritated.  He indicated that he used antibiotic 
ointment lid scrubs two to three times a week, and viscous 
artifical tears supplement as needed.  According to the 
appellant, his glasses were two to three years old and he 
noted that his vision was "pretty good."  Upon visual 
acuity testing, vision in both eyes was corrected to 20/15.  
Confrontation visual fields were full in both eyes.  The 
pupils were round, regular, and reactive to light in both 
eyes, with no afferent defect noted.  Extraocular muscle 
movements showed a mild restriction of the left eye in 
abduction and superior gaze.  A cover test showed a small 
angle right hypertropia which was incomitant from distance to 
near.  Slit lamp examination found two or three misdirected 
eyelashes in the right eye.  The eye lid margins were 
thickened in both eyes.  There was a mild nasal pterygium in 
both eyes, as well as a temporal pterygium in the left eye.  
The conjunctivae showed trace bulbar injection in both eyes.  
There was a rapid tear breakup time indicating the dry eye 
condition.  The anterior chamber was quiet with grade 4+ 
angles in both eyes.  The lenses were clear in both eyes.  
The diagnoses were the following: (1) chronic blepharitis, 
both eyes, controlled, (2) chronic dye eyes, (3) bilateral 
pterygium; the vision had not been affected by that 
condition, (4) trichiasis; the appellant had been 
symptomatically controlled after his previous cryotherapy and 
the condition seemed to be stable, and (5) inactive 
conjunctivitis, both eyes.  According to the examiner, none 
of the above conditions should be considered disabling and 
they should not affect the appellant's ability to work.     

In August 2002, the appellant underwent a VA examination.  At 
that time, visual acuity testing showed vision in both eyes 
was corrected to 20/20.  The appellant's visual fields were 
full to simultaneous finger counting right eye and left eye.  
Upon slit lamp examination of the appellant's corneas, the 
right eye displayed a one-half millimeter pterygium at the 
three o'clock position.  The left eye displayed a one 
millimeter pterygium in the nine o'clock position, and a one-
half millimeter pterygium at the four o'clock position.  
Conjunctivae were wide and quiet in both eyes.  Anterior 
chambers were deep and quiet in both eyes.  Lenses were clear 
in both eyes.  Lids and lashes were clean with two inward 
turned lashes on the right lower lid.  The pertinent 
diagnoses were pterygium and trichiasis of the right eye       

A VA examination was conducted in January 2005.  At that 
time, vision in both eyes was corrected to 20/30.  Motilities 
were full with no restrictions in both eyes.  Confrontational 
fields were full to finger count in both eyes.  Slit lamp 
examination showed trichiasis on the "right lower lid second 
lid margins," with a decreased tear film and meibomian gland 
dysfunction.  The appellant also had palpebral concretions in 
both eyes.  His conjunctivae were quiet.  The cornea showed 
pterygium nasally in both eyes with approximately two 
millimeters of corneal encroachment.  The anterior chamber 
was deep and quiet in both eyes.  The pertinent diagnoses 
were the following: (1) trichiasis, (2) chronic blepharitis, 
and (3) pterygium, both eyes.      

In this case, the appellant maintains that his current 
ratings are not high enough in light of the disability that 
his service-connected bilateral pterygium, and blepharitis 
and conjunctivitis, with trichiasis, cause him.  In the 
August 2003 Travel Board hearing, the appellant testified 
that due to his service-connected eye disabilities, he 
experienced a lot of tearing and irritation.  In this regard, 
lay statements are considered to be competent evidence when 
describing symptoms of a disease or disability or an event.  
However, symptoms must be viewed in conjunction with the 
objective medical evidence of record.  Espiritu, 2 Vet. App. 
at 492.            

In regard to the appellant's bilateral pterygium, the RO has 
assigned a zero percent disabling rating under Diagnostic 
Code 6034 for the appellant's service-connected bilateral 
pterygium.   Under 38 C.F.R. § 4.84a, Diagnostic Code 6034, 
pterygium is rated for loss of vision, if any.  Loss of 
vision is rated under 38 C.F.R. § 4.84a, Diagnostic Codes 
6061-6079.  A noncompensable evaluation is warranted where 
vision is 20/40 in both eyes.  38 C.F.R. § 4.84a, Diagnostic 
Code 6079 (2005).  A 10 percent evaluation is warranted where 
vision is 20/50 in one eye and 20/40 in the other eye.  Id.  
A 10 percent evaluation is also warranted where vision is 
20/50 in both eyes.  38 C.F.R. § 4.84a, Diagnostic Code 6078 
(2005).  The evaluations continue to increase for additional 
impairment of central visual acuity.  See 38 C.F.R. § 4.84a, 
Diagnostic Codes 6061-6079 (2005).  Visual acuity is to be 
measured based on the best distant vision obtainable after 
the best correction by glasses, unless there is a difference 
of more than four diopters of spherical correction between 
the two eyes, or the presence of keratoconus.  See 38 C.F.R. 
§ 4.75.  It is noteworthy that eye disorders also may be 
rated based on contraction of visual fields.  See 38 C.F.R. 
§§ 4.76, 4.76a.   

Upon a review of the evidence, the Board finds that the 
criteria for an initial compensable evaluation for bilateral 
pterygium have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.84a, Diagnostic Code 6034 
(2005).  Although the appellant clearly has some loss of 
vision, there is no competent medical evidence showing that 
the appellant meets the criteria required for the assignment 
of a compensable disability evaluation, per the February and 
June 1995, September 1998, December 1999, August 2002, and 
January 2005 VA examination reports.  He does not have 20/50 
in one eye and 20/40 in the other eye, or 20/50 in both eyes. 

In addition, as noted above, eye disorders may also be rated 
based on impairment of visual fields.  38 C.F.R. §§ 4.76, 
4.76a (2005).  However, in this case, the medical evidence of 
record does not indicate that the appellant has a loss of 
field of vision as a consequence of his bilateral pterygium, 
per the June 1995, September 1998, December 1999, August 
2002, and January 2005 VA examination reports showing no 
visual field deficit.  As such, the Board finds that the 
appellant does not have loss of vision attributable to his 
service-connected bilateral pterygium.  Therefore, a 
compensable evaluation for bilateral pterygium is not 
warranted.  The noncompensable disability evaluation is the 
highest rating warranted for the appeal period.  See 
Fenderson, 12 Vet. App. at 119.       

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, since the preponderance of the 
evidence is against the claim for a compensable evaluation 
for bilateral pterygium, the benefit of the doubt doctrine 
does not apply.  Gilbert, 1 Vet. App. at 49.      

In regard to the appellant's blepharitis and conjunctivitis, 
with trichiasis, the appellant's service-connected 
blepharitis and trichiasis are not listed on the Rating 
Schedule; the RO assigned Diagnostic Code 6099-6018.  See 38 
C.F.R. § 4.27 (unlisted disabilities requiring rating by 
analogy will be coded first the numbers of the most closely 
related body part and "99").  However, the appellant's 
service-connected conjunctivitis is listed on the Rating 
Schedule.  Pursuant to Diagnostic Code 6018, a 10 percent 
evaluation is warranted for active conjunctivitis with 
objective symptoms.  38 C.F.R. § 4.84a, Diagnostic Code 6018 
(2005).  A 10 percent evaluation is the highest evaluation 
under Diagnostic Code 6018.  Id.  Thus, the most closely 
analogous Diagnostic Code for the appellant's service-
connected blepharitis and conjunctivitis, with trichiasis, is 
38 C.F.R. § 4.84a, Diagnostic Code 6018.  

Upon review of all of the evidence of record, the Board finds 
that an initial disability evaluation in excess of 10 percent 
is not warranted.  As noted above, the appellant's service-
connected blepharitis and conjunctivitis, with trichiasis, is 
rated pursuant to Diagnostic Code 6018.  A 10 percent 
evaluation is the highest evaluation under such Diagnostic 
Code.  The Board has reviewed whether a higher rating is 
warranted under other potentially applicable Diagnostic 
Codes.  In this regard, under 38 C.F.R. § 4.84a, Diagnostic 
Code 6017, active, chronic, trachomatous conjunctivitis is 
rated for impairment of visual acuity, with a minimum 30 
percent rating assigned if there is active pathology.  
38 C.F.R. § 4.84a, Diagnostic Code 6017 (2005).  A non-
compensable rating is assigned when healed, if there are no 
residuals.  Id.  However, there is absolutely no indication 
in the evidence of record of a diagnosis of active 
trachomatous conjunctivitis; thus, the provisions of 
Diagnostic Code 6017 are not for application.

In addition, there is no competent medical evidence that the 
appellant suffers from decreased visual acuity that is 
etiologically due to the service-connected blepharitis and 
conjunctivitis, with trichiasis.  There is no competent 
medical opinion of record that the appellant's service-
connected blepharitis and conjunctivitis, with trichiasis, 
has caused any visual loss.  Pursuant to regulation, the 
Board may not consider manifestations not resulting from 
service-connected disease or injury in rating the service-
connected disability.  38 C.F.R. § 4.14.

In view of the foregoing, the Board is unable to identify a 
basis on which to grant an evaluation in excess of 10 percent 
for blepharitis and conjunctivitis, with trichiasis, and as 
such, entitlement to an evaluation in excess of 10 percent 
for blepharitis and conjunctivitis, with trichiasis, is not 
warranted.  The 10 percent disability rating is the highest 
rating warranted for the appeal period.  See Fenderson, 12 
Vet. App. at 119.       

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, since the preponderance of the 
evidence is against the claim for a rating in excess of 10 
percent for blepharitis and conjunctivitis, with trichiasis, 
the benefit of the doubt doctrine does not apply.  Gilbert, 1 
Vet. App. at 49.   

C.  Neck and Low Back

Factual Background

By a January 1991 rating action, the RO granted the 
appellant's claim of entitlement to service connection for 
degenerative joint disease of the lumbosacral spine, with 
spondylolisthesis.  At that time, the RO assigned a 
noncompensable disability rating under Diagnostic Code 5003, 
effective from October 1, 1990, for the appellant's service-
connected low back disability.   

A VAMC general diagnostic radiology report, dated in April 
1992, shows that at that time, the appellant had x-rays taken 
of his lumbosacral spine.  The x-rays were interpreted as 
showing degenerative changes with sclerotic change about the 
lumbar apopyseal joints and marginal spurring on the lower 
lumbar vertebral bodies.  There was pars interarticularis 
defect of L5, with Grade I, borderline Grade II 
spondylolisthesis of L5 on S1.  Varying degrees of 
degenerative disc disease change were thought to be present 
at the intervening interspaces from L3 down to S1.  Areas of 
sclerotic change were noted adjacent to the superior end 
plates of the L2 and L3 bodies.  

By a June 1992 rating action, the RO increased the disability 
rating for the appellant's service-connected low back 
disability from noncompensable to 10 percent disabling under 
Diagnostic Code 5003, effective from April 23, 1992.    

In February 1995, the appellant underwent a VA examination.  
At that time, he stated that he had low back pain and that 
his back occasionally locked.  Upon physical examination, the 
appellant's neck had essentially normal range of motion.  On 
testing of the appellant's spine, the appellant had a full 
range of lateral flexion and rotation but slight impairment 
of flexion of lumbar spine at only 80 degrees.  X-rays of the 
spine showed radiographically significant spondylosis of the 
cervical spine.  There was scoliosis, spondylosis, and 
degenerative disk disease noted of the thoracic and 
lumbosacral spine, and spondylolisthesis and spondylolysis at 
L5-S1.  The diagnoses were degenerative arthritis and disk 
disease of all locations of the spine, with 
spondyloloisthesis Grade I at L5-S1 and posterior wedging of 
the body of L5 consistent with partial compression, old 
trauma.  

A VA examination was conducted in June 1995.  At that time, 
the appellant stated that he had chronic pain in his neck and 
low back.  Examination of the thoracolumbar spine showed that 
the appellant's back was erect and no postural abnormalities 
were present.  The lumbar lordotic curve appeared normal and 
no deformities were present.  Musculature of the back 
appeared to be well-developed.  Range of motion of the spine 
showed that there was generalized diminution of the range of 
motion.  Forward flexion was to 90 degrees, backward 
extension was to 5 degrees, left lateral flexion was to 10 
degrees, right lateral flexion was to 10 degrees, rotation to 
the left was to 45 degrees, and rotation to the right was to 
45 degrees.  There was no evidence of pain on those 
movements.  Straight leg raising was normal.  No neurological 
abnormality could be detected in the lower limbs.  X-ray 
examination of the lumbar spine showed a Grade I 
spondylolisthesis and marked degenerative changes in the L5-
S2 disk space, with marked diminution of the space itself and 
the presence of osteophytes.  There were also severe 
degenerative changes in the remainder of the lumbar spine, 
although the disk spaces all appeared to be well maintained.      

Examination of the cervical spine showed that there was no 
abnormality due to posture.  There was no deformity.  
Musculature of the neck and shoulders showed no evidence of 
any atrophy.  Examination of the range of motion in the neck 
was similar to that in the lumbar spine, being moderately 
impaired.  Forward flexion of the neck was to 90 degrees, 
backward extension was to zero degrees, left lateral flexion 
was to 20 degrees, and right lateral flexion was to 20 
degrees.  Rotation to the left was to 60 degrees, and 
rotation to the right was to 70 degrees.  There was no 
evidence of pain on those movements, although the appellant 
complained of tightness in his shoulders when he turned his 
head to the right.  X-ray examination of the cervical spine 
showed moderately severe disk degenerative disease at C4-C5, 
C5-6, and C6-7.  There was a narrowing of those disk spaces 
and anterior osteophyte formation.  There was also loss of 
the normal cervical lordotic curve.  The diagnoses were 
lumbar spondylolisthesis at L5-S1, Grade I, with marked disk 
degenerative disease in the lumbar spine, and disk 
degenerative disease of the cervical spine of moderate 
severity.   

By a February 1996 decision, the Board found that the 
appellant's low back degenerative joint disease was slightly 
impairing and was manifested by some limitation of motion, 
and no pain.  Thus, the Board concluded that the criteria for 
an increased disability evaluation for the appellant's 
service-connected low back degenerative joint disease had not 
been met.  

On September 10, 1998, the appellant underwent a VA 
examination.  At that time, he stated that he had chronic low 
back pain.  The appellant indicated that his back pain 
contributed to a lack of endurance and that at times, he had 
a sense of loss of feeling in the right leg.  He noted that 
the activities of daily living, which included farming 
duties, aggravated his pain.  According to the appellant, 
rest and sitting lessened his pain.  The appellant reported 
that he did not use any aides to ambulate.  He stated that 
because of his back pain, he could stand for periods of equal 
to or less than 20 to 30 minutes.  The appellant could walk 
less than a quarter of a mile, and he could sit without 
difficulty.  He could drive for less than two hours.  
According to the appellant, he avoided ladders and he could 
climb for a few flights of stairs.  The appellant reported no 
incoordination.  He indicated that he had developed a limp on 
his right side with progressive ambulation.  The appellant 
stated that his activities of daily living working as a 
farmer were restricted because of the pain, and that he was 
less able to drive his tractor.  He also noted that he was 
unable to lift repetitively greater than 25 pounds and that 
he avoided lifting overhead.   

The physical examination showed that the appellant walked 
with a mild right limp.  His musculature of the back appeared 
within normal limits.  The appellant demonstrated forward 
flexion to 50 degrees (95 degrees normal), extension was to 
15 degrees (35 degrees normal), left lateral bending was to 
10 degrees (40 degrees normal), right lateral bending was to 
15 degrees (40 degrees normal), left rotation was to 45 
degrees (55 degrees normal), and right rotation was to 40 
degrees (55 degrees normal).  There appeared to be no 
evidence of muscle spasm.  Review of the appellant's imaging 
studies revealed evidence of spondylolisthesis at the L5-S1.  
There was joint narrowing at L3-4, L4-5, and L5-S1, and that 
"partial sacralization of the L5 lumbar vertebral body with 
degenerative arthritis throughout the lumbar spine."  The 
impression was degenerative arthritis of the lumbar spine, 
with degenerative disk disease.       

In a December 1998 rating action, the RO raised the 
disability rating for the appellant's service-connected low 
back disability from 10 percent to 20 percent disabling under 
Diagnostic Code 5003-5292, effective from September 10, 1998.  
In that same rating action, the RO also granted the 
appellant's claim of entitlement to service connection for 
degenerative disc disease of the cervical spine.  The RO 
assigned a 10 percent disability rating under Diagnostic Code 
5003, effective from January 19, 1996, for the appellant's 
service-connected neck disability.      

A VA examination was conducted in November 1999.  At that 
time, the appellant stated that he had chronic low back pain 
and that he took Motrin and muscle relaxers to relieve his 
pain.  The examining physician indicated that the appellant's 
pain was usually appreciated with fatigue and lack of 
endurance and some leg pain.  The examiner noted that 
according to the appellant, standing for a long time usually 
precipitated the pain, and that sitting or elevation of his 
lower extremities alleviated the pain.  The appellant denied 
any use of crutches, braces, cane, or walker.  The 


appellant noted that he was currently working as a farmer and 
that his farming job was becoming severely compromised 
because of his back pain.        

The physical examination showed that the appellant had a 
normal gait without any limping or ataxia.  Examination of 
the appellant's back showed that there was no apparent 
deformity.  On palpation, there was no tenderness or any sign 
of scoliosis or kyphosis.  There was no evidence of acute 
inflammation.  There was no crepitus or any evidence of spine 
laxity or deformity.  The appellant had normal posture with 
no muscle waste or atrophy.  In regard to range of motion, 
the appellant had normal range of motion of both the cervical 
and lumbosacral spines.  Regarding the range of motion for 
the cervical spine, the appellant was able to have flexion 
and extension from zero to 30 degrees.  Lateral flexion was 
from zero to 40 degrees, and rotation was from zero to 55 
degrees.  Regarding the lumbosacral spine range of motion, 
the appellant had flexion from zero to 95 degrees, extension 
was from zero to 35 degrees, lateral flexion was from zero to 
40 degrees, and rotation was from zero to 35 degrees.  
Neurological examination of the lower extremities was intact 
and the appellant had normal deep tendon reflexes 
bilaterally.  Leg raising test was negative bilaterally.  The 
appellant also had normal sensation and muscle tone in the 
lower extremities.  The examiner noted that a recent 
computerized tomography (CT) scan of the appellant's lumbar 
spine, dated in March 1999, showed severe degenerative disc 
disease of the L3-L4 through L5-S1.  In addition, the 
appellant had a right lateral disc protrusion at the L4-5 
intervertebral disc.  There was bilateral spondylolysis 
defect of the pars at L5 which was graded I-II spondylolysis 
of L5 through S1.  The diagnosis was that the appellant had 
chronic back pain secondary to severe degenerative arthritis 
of the lumbosacral area, particularly at L4-S1 with some disc 
protrusion on the right lateral aspect of L4-L5.  In an 
addendum to the November 1999 examination report, the 
examiner from the appellant's November 1999 VA examination 
noted that the appellant had an x-ray taken of his cervical 
spine which was interpreted as showing narrowing at C4-C5, 
C5-C6, and C6-C7.  The appellant also had degenerative 
arthritis of the cervical spine with mild osteophytic 
lipping.  In conclusion, the examiner stated that the 
appellant had a history of chronic back pain secondary to 
degenerative arthritis of the lumbosacral spine and cervical 
spine as well.          

In December 1999, the RO received VAMC outpatient treatment 
records from April 1991 to November 1999.  The records show 
that in July 1999, the appellant was treated for complaints 
of low back pain which radiated into the right leg.  It was 
noted that the appellant had undergone a CT scan of the 
lumbosacral spine in March 1999.  The CT scan was interpreted 
as showing the following: (1) severe degenerative disc 
disease from L3-4 through L5-S1, (2) at L4-5, there was a 
right lateral disc protrusion/disc osteophyte complex causing 
moderate to marked right neural foraminal stenosis and 
suspected impingement upon the right L4 nerve root, and (3) 
bilateral spondylolysis defects of the pars at L5, Grade I-II 
spondylolisthesis of L5 on S1; there was a pseudo-disc 
secondary to the slippage.  Following a review of the 
appellant's CT scan, the assessment was that the appellant's 
degenerative disc disease was stable.      

In August 2003, the RO received VAMC outpatient treatment 
records, from January 2001 to August 2003.  The records show 
that in September 2002, the appellant had x-rays taken of his 
lumbosacral spine.  The x-rays were interpreted as showing 
Grade I anterior subluxation of L5 upon S1.  There was an 
adjacent pars defect at that level.  There was osteophyte 
formation and disc space narrowing at multiple levels.  There 
was no evidence of compression fracture.  The impression was 
the following: (1) Grade I spondylolisthesis of L5, and (2) 
degenerative changes.  The records also reflect that in 
January 2003, the appellant once again had x-rays taken of 
his lumbosacral spine.  The x-rays were reported to show 
grade I spondylolisthesis of L5 anterior on S1.  There was an 
adjacent pars defect, all unchanged from the previous study 
dated in September 2002.  There was end plate osteophyte 
formation at multiple levels and degenerative disc disease at 
the L5-S1 level as well.  There was no evidence of 
compression fracture.  The impression was of chronic fracture 
subluxation at L5 as described, unchanged since September 
2002.      

In August 2003, a hearing was conducted at the RO before the 
Board.  At that time, the appellant testified that he had 
chronic pain in his neck and low back.  The appellant stated 
that primarily due to his pain, he stopped working as a 
farmer in 


approximately 1995.  He indicated that his pain radiated down 
his legs and that he had tingling and numbness in his toes.    

A VA neurological examination was conducted in September 
2004.  At that time, the appellant stated that he had chronic 
neck and low back pain, and that his low back pain radiated 
to his legs.  The examining physician indicated that the 
appellant had undergone an electromyograph (EMG) and nerve 
conduction study which showed a right S1 radiculopathy.  The 
examiner reported that the appellant had a known 
spondylolisthesis of L5 on S1.  Upon neurological 
examination, strength was normal in the upper and lower 
extremities.  Reflexes were normal in the upper extremities 
and knee jerks.  Straight leg raising produced pain in the 
back and right leg.  The appellant had restricted motion in 
flexion, extension and lateral motion of his lumbosacral 
spine, with some tenderness over the lumbosacral spine.  He 
had some tenderness with movement of his neck in all 
directions.  X-rays of the appellant's lumbar spine showed 
chronic subluxation of L5.  Following the physical 
examination and a review of the appellant's x-rays, the 
examiner diagnosed the appellant with the following: (1) 
lumbosacral degenerative disc disease with evidence for right 
S1 radiculopathy, both on examination and on EMG studies; he 
had had chronic persistent pain aggravated by activity and 
motion, and the pain appeared to be a significant problem for 
him and was nonoperative, and (2) chronic cervical 
degenerative disease with no evidence of radiculopathy on 
examination or by history.         

In September 2004, the appellant underwent a VA orthopedic 
examination.  At that time, the examining physician stated 
that in regard to the appellant's chief complaints, the 
appellant had cervical spine pain with referred shoulder pain 
and referred occipital pain.  The examiner indicated that 
according to the appellant, the neck pain led to 
incapacitation "utilizing bedrest 365 days per year, the 
average duration was one day."  The appellant noted that the 
cervical pain was associated with weakness, stiffness, 
swelling, locking, easy fatigability and lack of endurance.  
The examiner reported that the appellant also had lumbar 
spine pain with associated radicular distribution, with the 
right side significantly greater than the left.  The examiner 
stated that according to the appellant, he had daily 
incapacitating pain requiring bedrest for an average duration 
of one day.  The pain was associated with weakness, 
stiffness, swelling, fatigability, and lack of endurance.   
The appellant reported gait unsteadiness and he noted that he 
had frequent episodes of staggering and occasional falls.  
According to the appellant, he did not need ambulatory 
devices to assist his ambulation and that he was able to 
steady himself by inanimate objects, such as a wall or 
furniture.  The examiner indicated that the appellant's 
occupation was farming.  In regard to daily activities, the 
appellant could walk less than a tenth of a mile, stand for 
three to ten minutes without pain, and sit for 20 to 30 
minutes without pain.  He avoided stairs.  Activities of 
daily living, including dressing, were interfered with 
because of the stiffness in his low back, associated with 
pain.  The appellant noted that he was not able to 
participate in activities that required prolonged standing, 
sitting, walking or running.      

The physical examination showed that the appellant's cervical 
posture was abnormal.  The appellant had a mild loss of 
lordosis of the cervical spine.  Examination of the lumbar 
spine revealed mild loss of lordosis of the lumbar spine.  
Subjective observation included pain complaints, groaning, 
grimacing, motion restrictions, functional restriction.  
Objective observation included tenderness to palpation over 
both the cervical and thoracolumbar spine.  Examination of 
the cervical spine revealed no swelling, but there was 
tenderness to palpation over the midline of the spine, but no 
paraspinous muscle spasm was noted.  The flexion of the 
cervical spine was from zero to 30 degrees (zero to 30 
degrees normal).  Extension of the spine was from zero to 25 
degrees (zero to 30 degrees normal).  The lateral bending of 
the spine, bilaterally, was from zero to 20 degrees (zero to 
40 degrees normal).  Rotation of the cervical spine was from 
zero to 25 degrees (zero to 55 degrees normal), bilaterally.  
Lumbar spine revealed no swelling, but there was tenderness 
to palpation over the midline of the spine, but no 
paraspinous muscle spasms were appreciated.  The lumbar 
flexion was from zero to 45 degrees (zero to 95 degrees 
normal).  Extension was from zero to 30 degrees (zero to 35 
degrees normal).  The bilateral bending was from zero to 12 
degrees (zero to 40 degrees normal) on the right, and zero to 
15 degrees on the left (zero to 40 degrees normal).  The 
rotation to the right was from zero to 20 degrees (zero to 55 
degrees normal).  Rotation to the left was from zero to 20 
degrees (zero to 55 degrees normal).  Waddell signs were 
negative.  The neurological examination of both the upper and 
lower extremities appeared to be within normal limits.  The 
grip strength and upper body strength appeared to be 5/5, 
bilaterally.  The deep tendon reflexes were 1+ of the biceps, 
triceps, and brachialis.  Examination of the lower 
extremities revealed similar gross strength of 5/5 
bilaterally.  Extensor hallus longus motor strength was 5/5, 
bilaterally.  Deep tendon reflexes of the knees and ankle 
were1+.  Straight leg raising test elicited referred pain, 
and radicular pain that passed below the level of the knee 
could not be elicited.     

In regard to diagnostic and clinical tests, the cervical 
spine showed degenerative changes noted at all levels, most 
prominently at C4-5 and C6-7, with a Grade I anteroloisthesis 
at C3 on C4.  Disk herniation could not be evaluated in those 
plain films.  Impression was mild to severe spondylolytic 
changes in the cervical spine.  Examination of the lumbar 
spine compared with an earlier study of September 2002 
revealed a Grade I spondylolisthesis at L5 on S1.  There was 
an adjacent pars defect noted.  There was end-plate 
osteophyte formation at multiple levels and degenerative disk 
disease at L5-S1, but no evidence of compression fracture.  
Impression was chronic fracture subluxation at L5, as 
described, but unchanged since September 2002.  Following the 
physical examination and a review of the appellant's x-rays, 
the examiner diagnosed the appellant with cervical 
degenerative disk disease and degenerative disk disease of 
the lumbosacral spine, with spondylolisthesis.  The examiner 
noted that there was no evidence of ankylosis in either the 
cervical or lumbar spine.  

In June 2005, the appellant submitted private medical 
records, from April 2000 to September 2004.  The records show 
intermittent treatment for the appellant's service-connected 
low back disability.  The records reflect that in February 
2003, the appellant had a bone scan which was reported to 
show L5 with spondylolisthesis and multiple areas in the 
thoracic and lumbar spine with degenerative changes.  X-rays 
of the appellant's lumbar spine were also taken at that time 
and were interpreted as showing severe degenerative changes 
throughout the entire lumbar and thoracic spines.

By a September 2005 rating action, a separate 10 percent 
disability rating was granted under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Codes 5292-8520, effective from 
March 19, 1999, for the appellant's radiculopathy of the 
right lower extremity, secondary to the service-connected 
disability of degenerative joint disease of the lumbosacral 
spine.  In that same rating action, the RO increased the 
disability rating for the appellant's service-connected 
degenerative disc disease of the cervical spine from 10 
percent to 20 percent disabling under Diagnostic Code 5293, 
effective from January 19, 1996.       

Analysis

The February 1996 Board decision denying the appellant's 
claim for a rating in excess of 10 percent for his service-
connected low back disability is final.  38 U.S.C.A. § 7104.  
On September 10, 1998, the appellant underwent a VA 
examination which was relevant to his low back disability.  
In a December 1998 rating action, the RO raised the 
disability rating for the appellant's service-connected low 
back disability from 10 percent to 20 percent disabling under 
Diagnostic Code 5003-5292, effective from September 10, 1998.  
The appellant disagreed with the evaluation and this appeal 
ensued.      

Pertinent to the appellant's claim for an increased rating 
for his service-connected lumbosacral spine disability, the 
Board notes that where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Although the regulations do not give past medical 
reports precedence over current findings, the Board is to 
consider the veteran's medical history in determining the 
applicability of a higher rating for the entire period in 
which the appeal has been pending.  Id; Powell v. West, 13 
Vet. App. 31, 35 (1999).

However, a claim placed in appellate status by disagreement 
with the initial rating award and not yet ultimately 
resolved, as is the case with the appellant's neck claim 
herein at issue, is an original claim as opposed to a new 
claim for increase.  Fenderson, 12 Vet. App. at 119.  In such 
cases, separate ratings may be assigned for separate periods 
of time based on the facts found, a practice known as 
"staged" ratings.  Id.     

The appellant's service-connected degenerative disc disease 
of the cervical spine is currently evaluated as 20 percent 
disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5293, effective from January 19, 1996.  His service-connected 
degenerative joint disease of the lumbosacral spine, with 
spondylolisthesis, is currently evaluated as 20 percent 
disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5003-5292, effective from September 10, 1998.  The appellant 
maintains that his service-connected cervical and lumbosacral 
spine disabilities have increased in severity as he has 
additional pain and limitation of motion.  As such, he claims 
that he is entitled to ratings in excess of the currently 
assigned evaluations.  However, symptoms must be viewed in 
conjunction with the objective medical evidence of record.  
Espiritu, 2 Vet. App. at 492.  

The Board notes that the schedular criteria for rating the 
spine have been amended twice during the pendency of the 
appellant's appeal.  The rating criteria pertaining to 
intervertebral disc syndrome under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, was amended effective September 23, 
2002.  See 67 Fed. Reg. 54,345-54,349 (August 22, 2002).  
Second, effective September 26, 2003, the rating criteria for 
evaluating all spine disorders were amended.  See 68 Fed. 
Reg. 51,454-51,458 (August 27, 2003); see also corrections at 
69 Fed. Reg. 32, 449 (June 10, 2004).  As the appellant's 
appeal was pending at the time the applicable regulations 
were amended, the appellant is entitled to consideration 
under the old criteria, and under both sets of the new 
regulations.  However, as the amended regulations expressly 
provide an effective date and do not allow for retroactive 
application, the appellant is not entitled to consideration 
of the amended regulations prior to the established effective 
date.  Green v. Brown, 10 Vet. App. 111, 116-119 (1997); see 
also 38 U.S.C.A. § 5110(g) (West 2002) (where compensation is 
awarded pursuant to any Act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the effective date of the Act or administrative issue).

Under all sets of regulations, traumatic or degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 


diagnostic code(s) for the specific joint(s) involved.  38 
C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.

Regarding the rating of all spine disabilities, with the 
exception of intervertebral disc syndrome, the Board observes 
that the following criteria were in effect prior to September 
2003 regulation changes.  

Pertinent to the appellant's cervical spine disability, under 
the pre-September 2003 regulations, slight limitation of 
motion of the cervical spine warrants a 10 percent disability 
rating.  Moderate limitation of motion of the cervical spine 
warrants a 20 percent disability rating.  Severe limitation 
of the cervical spine warrants a 30 percent disability 
rating. 38 C.F.R. § 4.71a, Diagnostic Code 5290 (2003).

When the Board evaluates the evidence of record under the 
pre-September 2003 rating criteria applicable to spine 
disabilities, except intervertebral disc syndrome, the Board 
finds that the appellant is not entitled to a rating in 
excess of 20 percent for degenerative disc disease of the 
cervical spine.  As there is evidence of degenerative disc 
disease and arthritis of the cervical spine, Diagnostic Codes 
5010 and 5003 are for consideration.  However, as indicated 
previously, degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joint 
involved.  As such, Diagnostic Code 5290 pertaining to the 
limitation of motion of the cervical spine is for 
application.  The Board finds that while the appellant 
demonstrated some limitation of his cervical spine, his VA 
examination reports do not show that his limitation was 
severe.  Indeed, in the appellant's February 1995 VA 
examination, the appellant's neck had essentially normal 
range of motion.  In addition, in the appellant's June 1995 
VA examination, range of motion of the appellant's cervical 
spine was described as being "moderately impaired."  In 
this regard, although backward extension was to zero degrees, 
forward flexion of the neck was to 90 degrees.  Moreover, 
although lateral flexion was to 20 degrees, bilaterally, 
rotation to the left was to 60 degrees and rotation to the 
right was to 70 degrees.  Furthermore, in the appellant's 
November 1999 VA examination, the appellant had normal range 
of motion of the cervical spine.  Therefore, given the motion 
typically expected, the limitations noted above do not rise 
to the level of "severe" limitation of motion.  See also 
38 C.F.R. § 4.71a, Plate V (2005).  Thus, for the period of 
time prior to September 26, 2003, the Board finds that the 
evidence of record does not demonstrate the degree of 
disability for which an initial evaluation in excess of 20 
percent is warranted.   

The Court has considered the question of functional loss as 
it relates to the adequacy of assigned disability ratings.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In DeLuca, the 
Court held that it is not enough for an examiner to state a 
range of motion.  Rather, 38 C.F.R. § 4.40 requires 
consideration of factors such as lack of normal endurance, 
functional loss due to pain, and pain on use; specifically 
limitation of motion due to pain on use including during 
flare-ups.  The Court also held that 38 C.F.R. § 4.45 
required consideration of weakened movement, excess 
fatigability, and incoordination. Moreover, the Court stated 
that there must be a full description of the effects of the 
disability on the veteran's ordinary activity.  38 C.F.R. § 
4.10.

However, during the period of time prior to September 26, 
2003, there is no evidence that there was any weakness, 
excess fatigability, or incoordination due to "flare-ups" 
of the service-connected neck disability, which would warrant 
an initial evaluation in excess of 20 percent.  The Board 
observes that in the June 1995 VA examination report, 
although it was noted that upon range of motion of the 
appellant's cervical spine, the appellant had tightness in 
his shoulders when he turned his head to the right, it was 
also reported that there was no evidence of pain upon range 
of motion.  As such, an initial evaluation in excess of 20 
percent under 38 C.F.R. §§ 4.40, 4.45, or the holding in 
DeLuca, during the period of time prior to September 26, 
2003, is not warranted.       

The pre-September 2003 rating criteria pertaining to the 
spine allows for a 10 percent disability rating for slight 
limitation of motion of the lumbar spine, 20 percent 
disability rating for moderate limitation of motion, and 40 
percent disability for severe limitation of motion of the 
lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2003).  Under 38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2003), lumbosacral strain is rated as 10 percent disabling 
when there is evidence of characteristic pain on motion and 
20 percent disabling when there is evidence of muscle spasm 
on extreme forward bending with loss of lateral spine motion, 
unilateral, in a standing position.  Lumbosacral strain is 
rated 40 percent disabling when severe, with listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  

When the Board evaluates the evidence of record under the 
pre-September 2003 rating criteria applicable to spine 
disabilities, except intervertebral disc syndrome, the Board 
finds that the appellant is not entitled to a rating in 
excess of 20 percent for degenerative joint disease of the 
lumbosacral spine.  As there is evidence of degenerative 
joint disease and arthritis of the lumbosacral spine, 
Diagnostic Codes 5010 and 5003 are for consideration.  
However, as indicated in Diagnostic Code 5003, pertinent to 
arthritis, to include arthritis due to trauma, degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code for the specific joint involved.  As such, 
Diagnostic Code 5292 pertaining to the limitation of motion 
of the lumbar spine is for application.

In the instant case, the Board finds that for the period of 
time from September 10, 1998 to September 25, 2003, the 
evidence of record does not demonstrate the degree of 
disability for which an evaluation in excess of 20 percent is 
warranted.  As set forth above, in order to be entitled to a 
higher rating under the old criteria for Diagnostic Code 
5292, severe limitation of motion of the lumbar spine must be 
shown.  The Board finds that while the appellant demonstrated 
some limitation of his lumbosacral spine, his VA examination 
reports do not show that his limitation was severe.  Indeed, 
although in the VA examination conducted on September 10, 
1998, the appellant demonstrated forward flexion to 50 
degrees, extension to 15 degrees, left lateral bending to 10 
degrees, right lateral bending to 15 degrees, left rotation 
to 45 degrees, and right rotation to 40 degrees, the Board 
observes that in the appellant's November 1999 VA 
examination, the examiner noted that the appellant had a 
normal range of motion of the lumbosacral spine with flexion 
to 95 degrees, extension to 35 degrees, lateral flexion to 40 
degrees, and rotation to 35 degrees.  Therefore, given the 
motion typically expected, the limitations noted above do not 
rise to the level of "severe" limitation of motion.  See 
also 38 C.F.R. § 4.71a, Plate V (2005).  Thus, for the period 
of time from September 10, 1998 to September 25, 2003, the 
Board finds that the evidence of record does not demonstrate 
the degree of disability for which an evaluation in excess of 
20 percent is warranted.  In reaching this determination, the 
Board has appropriately considered additional functional 
limitation due to factors such as pain, weakness, 
incoordination and fatigability.  See 38 C.F.R. §§ 4.40, 4.45 
(2005); see also DeLuca, 8 Vet. App. at 202.  However, such 
additional functional limitation has not been demonstrated 
here.            

Other Diagnostic Codes applicable to low back disabilities 
have also been considered by the Board for the period of time 
from September 10, 1998 to September 25, 2003.  As set forth 
above, in order to be entitled to a higher rating under the 
old criteria for Diagnostic Code 5295, the medical evidence 
must show muscle spasm on extreme forward bending, and 
unilateral loss of lateral spine motion in standing position.  
In this regard, in the appellant's September 10, 1998 VA 
examination, the examiner specifically noted that there was 
no evidence of muscle spasm.  In addition, in the appellant's 
November 1999 VA examination, the appellant had normal 
posture with no muscle waste or atrophy.  There was no 
crepitus or any evidence of spine laxity or deformity.  
Therefore, in light of the above, the Board concludes that 
for the period of time from September 10, 1998 to September 
25, 2003, a rating in excess of 20 percent under the former 
criteria for Diagnostic Code 5295, for the appellant's 
service-connected low back disability, is not warranted.      

The Board has further evaluated the appellant's cervical and 
lumbosacral spine disabilities under all other applicable 
diagnostic codes in effect prior to September 26, 2003.  
However, the appellant was never diagnosed with fracture of 
his vertebra, nor does his medical evidence show he had 
ankylosis of any portion of his spine.  Therefore, 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5285-5289 (2003) are not for 
application.  

Relevant to whether there is neurological involvement in 
either the appellant's cervical or lumbosacral spine 
disability, the Board initially notes that as to any 
complaints the appellant has about pain radiating to his 
right lower extremity, these symptoms were separately rated 
in a September 2005 rating action where a separate 10 percent 
disability rating was granted for radiculopathy of the right 
lower extremity, secondary to the appellant's service-
connected lumbosacral spine disability.  See Esteban, 6 Vet. 
App. at 259.  Therefore, these symptoms will not be 
considered in this decision.      

Pertinent to the rating of intervertebral disc syndrome, the 
Board observes that prior to September 23, 2002, Diagnostic 
Code 5293 provided for a 10 percent rating where there was 
mild intervertebral disc syndrome.  A 20 percent was provided 
for moderate intervertebral disc syndrome with recurring 
attacks.  A 40 percent rating was warranted where there was 
severe intervertebral disc syndrome with recurring attacks 
and intermittent relief.  A 60 percent rating was warranted 
for pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).     

When evaluating the appellant's cervical spine disability 
under Diagnostic Code 5293, as extant prior to September 
2002, the Board finds that the medical evidence of record 
fails to support an initial rating in excess of 20 percent 
for degenerative disc disease of the cervical spine.  In 
addition, when evaluating the appellant's lumbosacral spine 
disability under Diagnostic Code 5293, as extant prior to 
September 2002, the Board finds that the medical evidence of 
record fails to support a rating in excess of 20 percent for 
degenerative joint disease of the lumbosacral spine, with 
spondylolisthesis, for the period of time from September 10, 
1998 to September 22, 2002.  Specifically, neurological 
examinations prior to September 23, 2002 fail to demonstrate 
cervical or lumbosacral radiculopathy.  As such, the 
appellant's neck symptomatology does not warrant the 
assignment of an initial rating in excess of 20 percent under 
Diagnostic Code 5293, as extant prior to September 2002.  In 
addition, the appellant's low back symptomatology does not 
warrant the assignment of a rating in excess of 20 percent 
under Diagnostic Code 5293 for the period of time from 
September 10, 1998 to September 22, 2002.  

Effective September 23, 2002, Diagnostic Code 5293 was 
revised to evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under § 4.25 separate evaluations of its 
chronic orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  A 10 percent rating was 
provided for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but 
less than two weeks during the past 12 months; a 20 percent 
evaluation was provided for with incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months; a 40 percent evaluation 
was for assignment with incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months; and a 60 percent evaluation was 
for assignment with incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

For purposes of evaluations, an incapacitating episode was a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that required bed rest prescribed by a physician and 
treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 
5293, Note (1).  "Chronic orthopedic and neurologic 
manifestations" meant orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that 
were present constantly, or nearly so.  Id.  When evaluating 
on the basis of chronic manifestations, orthopedic 
disabilities were to be evaluated using criteria for the most 
appropriate orthopedic diagnostic code or codes and 
neurologic disabilities were to be evaluated separately using 
criteria for the most appropriate neurologic diagnostic code 
or codes.  38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (2).  
If intervertebral disc syndrome was present in more than one 
spinal segment, provided that the effects in each spinal 
segment were clearly distinct, each segment of the spine was 
to be evaluated on the basis of chronic orthopedic and 
neurologic manifestations or incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment.  38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (3).

The Board first notes that there is no evidence of record 
indicating incapacitation episodes requiring bed rest 
prescribed by a physician and treatment by a physician, as 
defined by Diagnostic Code 5293.  In the September 2004 VA 
examination report, although the examiner noted that 
according to the appellant, he had daily incapacitating pain 
in his neck and low back which required bedrest, the 
appellant also stated that the average duration of an episode 
was one day.  The Board observes that under the post-
September 2002 Diagnostic Code 5293, a 40 percent evaluation 
is for assignment with incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months.  In addition, to the extent that 
the appellant's statements could be interpreted as suggesting 
that he is bedridden, there is no evidence of record 
indicating incapacitation episodes requiring constant bed 
rest prescribed by a physician and treatment by a physician.  

Regarding neurologic manifestations of the appellant's 
cervical and/or lumbosacral spine disabilities since 
September 23, 2002, the Board notes that with the exception 
of the finding of radiculopathy of the right lower extremity, 
for which a separate 10 percent disability rating has been 
granted, no other neurological manifestations have been 
shown.  Since September 23, 2002, neurological examinations, 
EMGs, and nerve conduction studies fail to demonstrate 
cervical or lumbosacral radiculopathy, with the exception of 
the radiculopathy of the right lower extremity.  As such, the 
Board finds that there are no neurological manifestations of 
the appellant's degenerative disc disease of the cervical 
spine and degenerative joint disease of the lumbosacral 
spine, with spondylolisthesis, other than the radiculopathy 
of the right lower extremity, and therefore, he is not 
entitled to any additional separate ratings for such claimed 
manifestations.  Thus, the Board finds that under the post-
September 2002 Diagnostic Code 5293, the appellant is not 
entitled to a rating in excess of 20 percent for degenerative 
disc disease of the cervical spine.  The Board also finds 
that under the post-September 2002 Diagnostic Code 5293, the 
appellant is not entitled to a rating in excess of 20 percent 
for degenerative joint disease of the lumbosacral spine, with 
spondylolisthesis.         

Effective September 26, 2003, the regulations for rating 
disabilities of the spine were revised with reclassification 
of the diagnostic codes.  These reclassified diagnostic codes 
include Diagnostic Code 5237 for lumbosacral or cervical 
strain, Diagnostic Code 5243 for intervertebral disc 
syndrome.  Reference is made to evaluating intervertebral 
disc syndrome, preoperatively or postoperatively, either 
under the General Rating Formula for Diseases and Injuries of 
the Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under § 4.25.  The criteria for the General Rating 
Formula for Diseases and Injuries of the Spine, Diagnostic 
Codes 5235 to 5243, unless 5243 is evaluated under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, are as follows:

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease:

Unfavorable ankylosis of the entire 
spine.............................10
0

Unfavorable ankylosis of the entire 
thoracolumbar spine..............50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion 
of the thoracolumbar spine 30 
degrees or less; or, favorable 
ankylosis of the entire 
thoracolumbar spine.....40

Forward flexion of the cervical 
spine 15 degrees or less; or, 
favorable ankylosis of the entire 
cervical 
spine...............................
....30

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but 
not greater than 60 degrees; or, 
forward flexion of the cervical 
spine greater than 15 degrees but 
not greater than 30 degrees; or, the 
combined range of motion of the 
thoracolumbar spine not greater than 
120 degrees; or, the combined range 
of motion of the cervical spine not 
greater than 170 degrees; or, muscle 
spasm or guarding severe enough to 
result in an abnormal gait or 
abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal 
kyphosis..........................20

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but 
not greater than 85 degrees; or, 
forward flexion of the cervical 
spine greater than 30 degrees but 
not greater than 40 degrees; or, 
combined range of motion of the 
thoracolumbar spine greater than 120 
degrees but not greater than 235 
degrees; or, combined range of 
motion of the cervical spine greater 
than 170 degrees but not greater 
than 335 degrees; or, muscle spasm, 
guarding, or localized tenderness 
not resulting in abnormal gait or 
abnormal spinal contour; or, 
vertebral body fracture with loss of 
50 percent or more of the 
height...........10

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees.  Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, 
left and right lateral flexion are zero 
to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The 
combined range of motion refers to the 
sum of the range of forward flexion, 
extension, left and right lateral 
flexion, and left and right rotation.  
The normal combined range of motion of 
the cervical spine is 340 degrees and of 
the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each 
component of spinal motion provided in 
this note are the maximum that can be 
used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of motion 
stated in Note (2).  Provided that the 
examiner supplies an explanation, the 
examiner's assessment that the range of 
motion is normal for that individual will 
be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, 
and the ankylosis results in one or more 
of the following: difficulty walking 
because of a limited line of vision; 
restricted opening of the mouth and 
chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

38 C.F.R. § 4.71a, General Rating Formula for Disease and 
Injuries of the Spine (effective from September 23, 2003).

When considering the appellant's cervical spine disability 
under the General Rating Formula for Disease and Injuries of 
the Spine, the Board finds that he is not entitled to a 
rating in excess of 20 percent.  There is no evidence of 
record showing that forward flexion of the appellant's 
cervical spine is limited to 15 degrees or less, nor is there 
any evidence showing that the appellant has demonstrated 
favorable or unfavorable ankylosis of the entire cervical 
spine.  In the appellant's September 2004 VA examination 
report, the examiner stated that there was no evidence of 
ankylosis in the cervical spine.  As such, the appellant is 
not entitled to a rating in excess of 20 percent for his 
cervical spine disability under the General Rating Formula 
for Diseases and Injuries of the Spine.      

When considering the appellant's lumbosacral spine disability 
under the General Rating Formula for Disease and Injuries of 
the Spine, the Board finds that he is not entitled to a 
rating in excess of 20 percent.  At no time of record has the 
appellant been restricted to 30 degrees or less of forward 
flexion, and no examiner has suggested his limitation of 
motion of the lumbar spine equates to favorable ankylosis.  
See 38 C.F.R. § 4.71a, General Rating Formula for Diseases 
and Injuries of the Spine, Note (5) (2005).  In the 
appellant's September 2004 VA examination report, the 
examiner stated that there was no evidence of ankylosis in 
the lumbosacral spine.  Therefore, the appellant is not 
entitled to a rating in excess of 20 percent for his 
lumbosacral spine disability under the General Rating Formula 
for Diseases and Injuries of the Spine.     

The September 2003 regulation amendments also provide a 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes as follows:

With incapacitating episodes having a 
total duration of at least 6 weeks during 
the past 12 months......60

With incapacitating episodes having a 
total duration of at least 4 weeks but 
less than 6 weeks during the past 12 
months...................................
..............40

With incapacitating episodes having a 
total duration of at least 2 weeks but 
less than 4 weeks during the past 12 
months...................................
...............20

With incapacitating episodes having a 
total duration of at least one week but 
less than 2 weeks during the past 12 
months...................................
............10

Note (1): For purposes of evaluation 
under Diagnostic Code 5243, an 
incapacitation episode is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.

Note (2): If intervertebral disc syndrome 
is present in more than one spinal 
segment, provided that the effects in 
each spinal segment are clearly distinct, 
evaluate each segment on the basis of 
incapacitation episodes or under the 
General Rating Formula for Diseases and 
Injuries of 


the Spine, whichever method results in a 
higher evaluation for that segment.

38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes (effective from 
September 23, 2003).

Application of the appellant's cervical and lumbosacral spine 
symptomatology to the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes does not result in 
a rating in excess of 20 percent for either the cervical or 
lumbosacral spine disability, as the medical evidence does 
not demonstrate incapacitating episodes during the past 12 
months requiring bed rest prescribed by a physician and 
treatment by a physician.  As previously stated, to the 
extent that the appellant's statements from his September 
2004 VA examination could be interpreted as suggesting that 
he is bedridden, there is no evidence of record indicating 
incapacitation episodes requiring constant bed rest 
prescribed by a physician and treatment by a physician.       

The Board also notes that in this case, there is no evidence 
of any weakness, excess fatigability, or incoordination due 
to "flare-ups" of either the neck or low back disability 
which would warrant increased compensation.  In the 
appellant's September 2004 VA examination, although the 
appellant stated that his service-connected neck and low back 
disabilities caused weakness, stiffness, fatigability, and 
lack of endurance, the Board observes that upon physical 
examination, the grip strength and upper body strength 
appeared to be 5/5, bilaterally, and examination of the lower 
extremities revealed similar gross strength of 5/5 
bilaterally.  As such, an increased rating under 38 C.F.R. 
§§ 4.40, 4.45, or the holding in DeLuca is not warranted for 
either the appellant's neck or low back disability.     

The Board has considered the applicability of the benefit of 
the doubt doctrine. However, the preponderance of the 
evidence is against the appellant's claims for increased 
evaluations of his cervical and lumbosacral spine 
disabilities.  Therefore, the benefit of the doubt doctrine 
is not applicable in the instant appeal.  Gilbert, 1 Vet. 
App. at 49.     

IV.  Extraschedular Ratings

Finally, pursuant to 38 C.F.R. § 3.321(b)(1), an 
extraschedular rating is in order when there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  Given the nature of the appellant's service-
connected residuals of a left inguinal hernia repair, and 
eye, neck, and low back disabilities, interference with his 
employment is to be expected. Nevertheless, the record does 
not reflect frequent periods of hospitalization because of 
the service-connected disabilities, nor interference with 
employment to a degree greater than that contemplated by the 
regular schedular standards.  The Board recognizes that the 
appellant has indicated that due to his neck and low back 
pain, he was having problems working as a farmer.  However, 
the schedular rating criteria are designed to take such 
factors into account.  Thus, in the appellant's case, there 
is no indication that his residuals of a left inguinal hernia 
repair, and eye, neck, and low back disabilities, are so 
unusually debilitating as to warrant a referral of his case 
for an extraschedular evaluation under 38 C.F.R. § 3.321(b).  
Accordingly, the Board concludes that the RO's action in not 
referring the case for extraschedular consideration was 
consistent with the evidentiary record.


ORDER

Entitlement to service connection for diplopia is granted.   

An initial compensable evaluation for service-connected 
residuals of a left inguinal hernia repair, with small cord 
lipoma, is denied.   

An initial compensable evaluation for service-connected 
bilateral pterygium is denied.   

An initial rating in excess of 10 percent for blepharitis and 
conjunctivitis, with trichiasis, is denied.

An initial rating in excess of 20 percent for degenerative 
disc disease of the cervical spine is denied.  

A rating in excess of 20 percent for degenerative joint 
disease of the lumbosacral spine, with spondylolisthesis, is 
denied.  



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


